Citation Nr: 1602092	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from March 1979 to June 1979 and on active duty from March 1980 to July 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's claim was most recently before the Board in March 2015, at which time the case was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a March 2015 remand, the Board instructed the RO or Appeals Management Center (AMC) to obtain the Veteran's in-service Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) records.  The Board notes these are considered part of the Veteran's federal service treatment records (STRs).  Pursuant to 38 C.F.R. § 3.159 and M21-1, VA may only discontinue or refrain from providing assistance to obtain relevant federal records when the claimant lacks qualifying service, veteran status, or other legal eligibility; the claim is inherently incredible or clearly lacks merit; the claimant is not entitled to the benefit as a matter of law; or when VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Clearly, the Veteran has qualifying service, and his claim is meritorious.  As such, the central question is whether the RO or AMC has either concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  

The Board noted in its March 2015 remand that the Veteran's Official Military Personnel File (OMPF) indicates he failed ADAPCP treatment in service, and was subsequently discharged.  The Board also observed that the Veteran asserted he experienced psychiatric symptoms of anxiety and depression at that time.  In April 2010 the RO completed a formal finding of unavailability relative to records from the "VA Medical Center, Fort Campbell, KY." However, the record indicates historical records were requested from the Lexington VAMC.  A review of the Veteran's OMPF seems to indicate his ADAPCP treatment was provided at Fort Campbell Army Medical Center, rather than the Lexington VAMC.  

The Board also notes the AMC or RO was instructed to contact the Veteran to confirm the location of his in-service ADAPCP treatment; however, it appears the RO curiously elected to send the Veteran a VA Form 21-4142, which is unnecessary to obtain the identified federal records.   To date, the RO or AMC has not contacted the Veteran to confirm the location of his ADAPCP treatment in service.  This must be accomplished.  Thereafter, the RO or AMC should undertake all required development in accordance with 38 C.F.R. § 3.159 and M21-1, Part I, Chapter 1, Section C.  If the RO or AMC is unable to obtain these records, a formal finding should be prepared, outlining all efforts made to obtain them.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular the RO or AMC should contact the Veteran to confirm the location of his in-service ADAPCP treatment.  Thereafter, the RO or AMC should initiate development to obtain the records from the Veteran's ADAPCP treatment in service, as well as any ongoing treatment records relative to a psychiatric disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part I, Chapter 1, Section C. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted, to include obtaining an addendum VA medical opinion if the above-noted STRs are obtained, or alternatively, preparing a formal finding of unavailability if the RO or AMC determines the above-noted records either do not exist or that further efforts to obtain those records would be futile. 

3.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




